Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the last paragraph and claim 12 recite that “a polycarbonate film coated with the adhesive has a modulus by compression … and more preferably a modulus by compression … at all temperatures in between 130 deg C to 150 deg C” and it is not clear how this relates to the invention being claimed.  First of all, it is not clear whether or not the polycarbonate film is part of the laminate.  If indeed it is not, then it is not clear what relevance the recitation has to the instant invention.  Clarity is required as to the relationship between the polycarbonate film and the laminate.  Second, the exact manner by which the instant modulus by compression values are obtained is not clear and hence it would not be possible for one of ordinary skill to determine whether a prior art polycarbonate film and the adhesive would meet the instant recitations.  It is submitted that these values would depend on the exact measuring method and the shape and dimensions of the sample being tested.  It is also noted that the instant examples show the adhesives being applied at different thicknesses on the polycarbonate film in Samples 2-4 of the instant specification.  In view of this, it would not be possible to determine the parameters in a reliable way.  Third, the “more preferably” clause renders the claims indefinite as it is not clear whether this is in fact a recitation that needs to be met.  Preferred limitations should be set forth in separate dependent claims to eliminate ambiguity.  For the purposes of examination, it will be assumed that the “more preferably” modulus is optional—ie, does not need to be met.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berzon et al 2016/0108298 (see the Figure; paragraphs 0017, 0038 and 0046).
Berzon et al (see the Figure) discloses the instant laminate with a functional film (3c) and an optical film (3a, 3e) laminated on both sides of the functional film with an adhesive (3b, 3d) wherein the adhesive (see paragraph 0038) is capable of ensuring that the polarizing structure remains intact during all stages of processing—ie, there is no separation between the layers.  One of the stages of processing includes making the polarizing lens itself with the laminate, such being done by injection molding (see paragraph 0046).  It is submitted that if the adhesive allows no delamination, it would inherently “substantially” prevent any unwanted deformation.  The functional film is a polarizer and the optical films comprise the instant materials set forth in instant claim 11—see paragraph 0017.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzon et al 2016/0108298.
Berzon et al discloses the basic claimed laminate as set forth in paragraph 2, supra, the reference essentially lacking a clear teaching that the adhesive is capable of “substantially preventing unwanted deformation of the functional film” during thermoforming or injection molding.  Given that the adhesive should prevent delamination of the laminate, it is submitted that unwanted deformation of the functional film would have been an obvious feature therein.  Indeed, the protecting films cover the functional film and if there is no delamination, there would obviously be no deformation of the functional film.   
4.Claim(s) 1-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzon et al 2016/0108298 in view of European Patent Application 1,391,493 (see 22, 24 in Fig. 1; paragraphs 0026-0029 and 0057-0060) and Japanese Patent 2013-40244 (see the last paragraph of the Description section at page 2 of the translation).
Berzon et al discloses the basic claimed laminate bas set forth in paragraphs 2 and 3, supra, and method for making the laminate and incorporating the laminate on the surface of a lens, the primary reference essentially failing to teach using an adhesive that has the instant modulus by compression at 130-150 deg C when coated on a polycarbonate film as recited in instant claims 1 and 12.  European -493 discloses a polycarbonate protection film—ie, to be coated on a polycarbonate film—wherein the protection film (see paragraph 0029) has a Young’s modulus of 1-15 GPa and the adhesive (see paragraph 0057) has a storage modulus of 1 X 10 EXP 7 to 5 x 10 EXP 10 dyn/cm2 which equates to 10 MPa to 5,000 MPa, or 5 GPa.  JP -244 teaches that polycarbonate has a modulus of 2 GPa, so it is clear that the instant modulus values would have been well known to one of ordinary skill in the art.  Clearly, the secondary references teach a polycarbonate along with an adhesive the combination of which would have a modulus in the GPa range, thereby exceeding the instant upper limit of 6 MPa-- or 200 MPa.  While these values may be for room temperature or therearound, it is submitted that the modulus would not have dropped to the point where it would be below the instant values even at temperatures of 130-150 deg C.  Note also that EP -493 employs an adhesive as set forth in instant claim 6—see the sentence bridging pages 4 and 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed an adhesive as with the modulus properties as taught in EP -493 and JP -244 dependent on the exact flexural properties desired for the adhesive.  It is obvious that such modulus values are well known in the art for an adhesive and a polycarbonate film.  Instant claim 2 is taught at paragraph 0017 of the primary reference.  The use of high and low refractive index materials as set forth in instant claim 3 would have been obvious dependent on the exact optical duty expected of the  optical film.  At any rate. these materials are taught at paragraph 0017.  It is submitted that the adhesive of Berzon et al is capable of meeting instant claim 4 for the reasons already set forth in paragraphs 2 and 3, supra.  Obviously, the delamination would cause optical defects as set forth in instant claim 5.  Instant claims 6 and 7 are taught at paragraphs 0039-0042.  The exact thickness of the adhesive would have been an obvious feature dependent on the overall dimensions of the optical layers and lens to which they are laminated.  The lens materials set forth in inst5ant claim 9 are off course all well-known—Official Notice is hereby taken of this—and such would have been obvious material selections for the lens material of the primary reference dependent on hardness and optical properties—ie, refractive index—desired.   Instant claims 13-15 are submitted to be taught in the combination as applied except for the aspect of thermoforming the laminate against a surface of a mold.  This is nothing but conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the injection molding processing of Berzon et al to facilitate the formation of the lens.  The various thermoforming techniques of instant claim 14 are also well known—Official Notice is also taken of this—and the exact temperatures and pressures of the thermoforming and subsequent injection molding of instant claim 15 would have been parameters readily determined by one of ordinary skill in the art dependent on the exact materials being formed.  
5.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-293,030 is cited as of interest to show the lamination of a functional laminate film to a lens.
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742